United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2001MN
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Quincy Deron Donnell,                    *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: September 18, 1998
                                Filed: September 21, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Quincy Deron Donnell appeals the sentence imposed by the district court after
Donnell pleaded guilty to being a felon in possession of a firearm. For reversal,
Donnell challenges the district court's refusal to depart downward from the applicable
Guidelines imprisonment range based on Donnell's overstated criminal history category
and other circumstances Donnell believed justified departure. Because the record fails
to show the district court misunderstood its authority to depart downward, the district
court's refusal to exercise that authority is unreviewable. See United States v. Saelee,
123 F.3d 1024, 1025 (8th Cir. 1997) (discretionary decision not to depart from
Guidelines is unreviewable on appeal absent unconstitutional motive); United States
v. Uder, 98 F.3d 1039, 1046-47 (8th Cir. 1996) (discretionary decision not to grant
U.S.S.G. § 4A1.3 departure motion is unreviewable). We affirm Donnell's sentence.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-